Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19          PageID.11503    Page 1
                                    of 8


                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

  LEAGUE OF WOMEN VOTERS                   )
  OF MICHIGAN, et al.,                     )      Case No. 2:17-cv-14148
                                           )
                     Plaintiffs,           )      Hon. Eric L. Clay
                                           )      Hon. Denise Page Hood
                                           )      Hon. Gordon J. Quist
           v.                              )
                                           )      PLAINTIFFS’ RESPONSE TO
                                           )      INTERVENORS’ “NOTICE
  JOCELYN BENSON, in her official          )      REQUESTING RULING ON
  Capacity as Michigan                     )      OBJECTIONS”
  Secretary of State, et al.,              )
                                           )
                     Defendants.           )


   Joseph H. Yeager, Jr. (IN 2083-49)          Mark Brewer (P35661)
   Kevin M. Toner (IN 11343-49)                GOODMAN ACKER P.C.
   Harmony A. Mappes (IN 27237-49)             17000 West Ten Mile, Second Floor
   Jeffrey P. Justman (MN 390413)              Southfield, MI 48075
   Daniel R. Kelley (IN 30706-49)              Telephone: 248-483-5000
   Matthew R. Kinsman (IN 32032-71)            MBrewer@goodmanacker.com
   FAEGRE BAKER DANIELS LLP
   300 North Meridian Street, Suite 2700
   Indianapolis, IN 46204
   Telephone: 317-237-0300
   Jay.Yeager@FaegreBD.com
   Kevin.Toner@FaegreBD.com
   Harmony.Mappes@FaegreBD.com
   Jeff.Justman@FaegreBD.com
   Daniel.Kelley@FaegreBD.com
   Matthew.Kinsman@FaegreBD.com

                                   Counsel for Plaintiffs




  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19               PageID.11504          Page 2
                                    of 8


                      PLAINTIFFS' RESPONSE TO INTERVENORS’
                    “NOTICE REQUESTING RULING ON OBJECTIONS”
           On Saturday, February 23rd, Congressional and Legislative Intervenors

  (collectively, “Intervenors”) filed their “Congressional and State House Intervenors’

  Notice Requesting Ruling on Objections” (ECF No. 259) (“Notice”). This “Notice”

  to the Court is untimely and violates Intervenors’ prior promises not to delay these

  proceedings, and by the burden it seeks to impose would undermine the progress of

  this case and violate the spirit and letter of the parties’ evidentiary stipulations, the

  Court’s order thereon (ECF No. 234) (“Stipulation Order”), and the Court’s final

  instructions to counsel at trial (Tr., ECF No. 250 at PageID #9349:3―9351:8).

  UNTIMELY
           Before trial, the parties stipulated and the Court ordered that objections to

  exhibits may be “[raised] … in post-trial briefs.” (Stipulation Order, ECF No. 235 at

  PageID #8367, ¶ 1.) At the end of the trial the Court directed that all post-trial

  briefing would be part of the proposed findings of fact and conclusions of law. (Tr.,

  ECF No. 250 at PageID #9349:11―9350:19.) As to timing, the Court instructed “In

  any event, all those submissions, whatever you have, and whatever the two

  sides are going to offer should be submitted on or before February 22nd.” (Id.

  at PageID #9348:3-14 (emphasis added).) The Court was clear that there would be no

  separate post-trial brief. (Id. at PageID #9350:7-19.)




                                                2
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19              PageID.11505     Page 3
                                    of 8


           All parties filed their submissions as instructed on February 22nd. The plaintiffs

  raised objections to two exhibits in their submission (Plaintiffs’ Submission, ECF No.

  257 at PageID #10543-4). Intervenors timely raised four specific objections in their

  February 22nd filings. They objected to Prof. Chen’s report, demonstration maps

  analyzed by Prof. Mayer, and to gerrymandering metrics generally. (Congressional and

  House Intervenors’ Submission, ECF No. 258 at PageID# 11105-07, 11111-12,

  11115-19.)

           However, after the February 22nd deadline, Intervenors filed their Notice,

  purporting to add 65 pages of further objections on which they belatedly seek rulings.

           The Notice was not timely filed because objections were due the prior day, with

  Intervenors’ timely objection, and therefore Intervenors waived the objections

  identified in the Notice. Under all the circumstances here, the Court should not

  excuse that waiver.

  OVERLENGTH
           Even were it timely, the Notice should still be rejected as an evasion of the 50-

  page limit on briefing. As discussed above, the Court made clear at the end of trial

  that there would no post-trial “briefing” beyond the material included in the proposed

  conclusions of law, and the panel directed the parties to limit their proposed

  conclusions to 50 pages or less. (See Tr., ECF No. 250 at PageID #9350:14-19.)

  Intervenors’ proposed conclusions of law consumed 49 pages. (See ECF No. 258 at

  PageID #11102―11150.) Now, apparently believing themselves freed from the

                                                3
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19             PageID.11506    Page 4
                                    of 8


  Court’s instructions regarding page limits on post-trial submissions, the Intervenors

  have asked the Court to rule on 987 separate objections directed to 475 exhibits on

  Plaintiffs’ Supplemental Trial Exhibit List (ECF No. 172-1, filed December 22, 2018).

  The list of 987 objections alone consumes 65 pages. (Notice, Exhibit A, ECF No.

  259-1 at PageID #11156―11220.) Thus, the Intervenors’ mere enumeration of

  defense objections exceeds the entire limit on post-trial briefing, of which this must

  surely be considered a part.1

  DISRUPTIVE OF CASE PROGRESS
           Contrary to any reasonable or practical application of the Stipulation Order and

  the parties’ underlying agreement, and disregarding the Court’s clearly-stated intent to

  move this case forward expeditiously, the Intervenors now seek to require the Court

  to divert judicial resources to consider and rule upon nearly one thousand post-trial

  objections. Length aside, the Notice also includes even at first glance objections that

  are facially specious. For example:

           • Intervenors object to Plaintiffs’ Trial Exhibit 124, “Mayer Report
             Appendix- Baseline Vote Shares and Demographics of Enacted and
             Demonstration Plans- Table A6- Demonstration Plan, Michigan Lower
             House page 94” as irrelevant, even though it reflects analysis of the
             asymmetry of the enacted and of demonstration maps at issue in this case.

           • Intervenors object to Plaintiffs’ Trial Exhibit 184, “HOUSE0002779- June
             17, 2011 House GOP Talking Points,” on the basis of “foundation” and
             relevance, even though it was produced by the Michigan House (see, e.g.,

  1
    Plaintiffs will respond separately to Intervenors’ and Senate Intervenors’ pending
  motions (ECF Nos. 252, 253) under Fed. R. Civ. P. 52(c) which compound the effect
  of evading the Court’s briefing limits.
                                               4
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19             PageID.11507    Page 5
                                    of 8


               Bates number “HOUSE0002780”) and talks about drawing and
               promulgating of the very plans at issue in this case.

           • Intervenors object to Plaintiffs’ Trial Exhibit 186, LEGR-003906, an email
             urging a legislator not to “give the 55th District back to the Democrats
             without a fight!” as irrelevant under Rule 402 and as hearsay under
             Rule 802. The exhibit addresses directly the district-by-district dispute in
             this case and is offered not solely for its truth but for the fact that these
             communications were being made and for mental state and intent. It is also
             in any event within the present mental state exception in F.R.E. 803(3).

           • Intervenors object to Plaintiffs’ Trial Exhibits 262 and 263—errata to the
             Chen and Mayer Reports—as hearsay even though they do not object to the
             underlying reports as hearsay.

           • Intervenors object to a series of enacted and proposed Senate maps
             (Plaintiffs’ Trial Exhibits 327―356) as irrelevant and lacking foundation
             even though they were produced by legislative Republicans (see, e.g., Bates
             numbers LEGR-xxxx) and disclose part of the process of drawing those
             districts, several of which are directly at issue in this case.
  (Congressional and House Intervenors’ Submission, ECF No. 258 at PageID #11105-

  07, 11111-12, 11115-19.)

           The broad and unnecessary scope of the Notice also runs afoul of Legislative

  Intervenors’ and the Congressional Intervenors’ commitments to the Court to work

  to avoid delay. See, e.g., “Individual Michigan Legislators Reply in Support of Their

  Motion to Intervene” (ECF No. 85 at PageID #2033-2034) (acknowledging Court’s

  right to set limits to avoid delay and committing “to work in any expedited schedule

  the Court may order”); see also “Motion to Intervene by Republican Congressional

  Delegation,” (ECF No. 21 at PageID #218) (permitting intervention will allow them

  to assert defenses “without any delay or disruption to the litigation”). Creating this


                                               5
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19               PageID.11508       Page 6
                                    of 8


  post-trial roadblock to the Court’s work threatens the very delay and disruption that

  Intervenors promised to avoid.

           Relieving Intervenors of their untimely request for rulings on 987 post-trial

  objections would impose significant unnecessary burden on the Court and would

  inevitably complicate and delay the Court’s work in deciding this case. Such a make-

  work digression would fly directly into the teeth of the Court’s stated intent and the

  needs of this case. It would also for no good reason violate the command of Fed. R.

  Civ. P. 1: “These rules … should be construed, administered, and employed by the

  court and the parties to secure the just, speedy, and inexpensive determination of

  every action and proceeding.”

           WHEREFORE, plaintiffs respectfully request that the Court enter an order

  denying the relief sought in the “Notice” as untimely and in violation of the Court’s

  instructions regarding length of briefing, or alternatively, plaintiffs request that the

  Court set a schedule giving plaintiffs sufficient time to respond to the 987 objections

  set forth in the “Notice,” and that the Court grant all other appropriate relief.




                                               6
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19          PageID.11509   Page 7
                                    of 8


                                       Respectfully submitted,

   Date: February 26, 2019             /s/ Joseph H. Yeager, Jr.

                                       Mark Brewer (P35661)
                                       GOODMAN ACKER P.C.
                                       17000 West Ten Mile, Second Floor
                                       Southfield, MI 48075
                                       Telephone: 248-483-5000
                                       Fax: 248-483-3131
                                       MBrewer@goodmanacker.com

                                       Joseph H. Yeager, Jr. (IN Bar No. 2083-49)
                                       Kevin M. Toner (IN Bar No. 11343-49)
                                       Harmony A. Mappes (IN Bar No. 27237-49)
                                       Jeffrey P. Justman (MN Bar No. 390413)
                                       Daniel R. Kelley (IN 30706-49)
                                       Matthew R. Kinsman (IN 32032-71)
                                       FAEGRE BAKER DANIELS LLP
                                       300 North Meridian Street, Suite 2700
                                       Indianapolis, IN 46204
                                       Telephone: 317-237-0300
                                       Jay.Yeager@FaegreBD.com
                                       Kevin.Toner@FaegreBD.com
                                       Harmony.Mappes@FaegreBD.com
                                       Jeff.Justman@FaegreBD.com
                                       Daniel.Kelley@FaegreBD.com
                                       Matthew.Kinsman@FaegreBD.com

                                       Counsel for Plaintiffs




                                       7
  US.122098891.01
Case 2:17-cv-14148-ELC-DPH-GJQ ECF No. 261 filed 02/26/19                PageID.11510    Page 8
                                    of 8


                                     Certificate of Service

           I hereby certify that on February 26, 2019, I caused to have electronically filed

  the foregoing with the Clerk of the Court using the ECF system, which will send

  notification of such filing to all counsel of record in this matter.


                                             Respectfully submitted,

                                             /s/ Joseph H. Yeager, Jr.




                                                8
  US.122098891.01
